Title: To James Madison from Thomas Mathews, 23 June 1807
From: Mathews, Thomas
To: Madison, James



Sir
Norfolk June 23d. 1807.

An occurrence took place yesterday off our Capes (between six and ten miles) which I hold it my duty to make known to the Government.
The Chesapeake sailed from Hampton Roads yesterday for her destination.  At the distance before mentioned she was boarded by an officer from the British Ship Leopard rated at fifty Guns, and a demand made of certain Seamen; Capt: Barron refused to deliver up any man or to permit any search.  The British officer immediately returned to his Ship, when a severe Cannonade commenced on the part of the Leopard without giving any previous notice of such an intention.  Unexpected as this attack was by Capt Barron, immediate resistance was made, and the engagement continued from 30 to 45 minutes, when from the superior force and the disadvantages arising from such an unexpected rencounter, Capt Barron, after being wounded in both his legs, was compelled to strike his colours.  Three men killed and nineteen wounded on board the Chesapeake.  This account I have personally from the Surgeons mate of the Chesapeake who arrived here within an hour, with twelve of the wounded men.  The British after the American Colours were struck, boarded the Chesapeake and took four men from her.  They refused to have any thing to do with the Ship, and the Officers were compelled for the sake of humanity and their own preservation to bring the Ship into Hampton Roads.
The Chesapeake is greatly damaged.  I have the Honor to be Sir Your most obedt. Ser

Thos Mathews

